Van Hoesen, J.
The plaintiff is the assignee of Ellis N. Crow. The assignment bears date, and was acknowl*53edged on the 25th day of February, 1876. It was not .actually delivered to the plaintiff till the 13th day of May, 1876. In the .month of April, 1876, subsequently to the .signing and acknowledging, hut prior to the delivery of the .assignment, Ellis N. Crow did some carting for the defendant, and the plaintiff brings this action as assignee to re•cover the price of the carting.
It is objected by the defendant that the plaintiff has no interest in the cause of action because it accrued to the assignor, Ellis N. Crow, after the making of the assignment, and consequently was not embraced in his estate at the date of the assignment. To this objection the plaintiff answers that the assignment took effect from its delivery, and as it was not delivered until May, it transferred to the assignee all the property and rights of action acquired by the assignor .in April. In this I think the plaintiff is in error. No matter what may be the day of the delivery of the assignment, only "that property passes to the assignee which the assignor owned at the date of the assignment. Subdivision 6 of section 2, chap. 348, Laws of I860, provides that the inventory shall contain a list of “ all such debtor’s estate at the date of such .assignment.” The question as to when a conveyance shall take effect, is altogether different from the question as to what property is transferred by the conveyance. In this case, when, in May, the assignment took effect, it conveyed to the plaintiff the estate, real and personal, owned by Ellis N. Crow on the 25th of February. The plaintiff had no interest in the claim ¿gainst the defendant, which was for work done in the following April. The judgment is therefore erroneous.
Van Brunt, J., concurred.
Judgment reversed, new trial ordered, costs to abide •event.